Citation Nr: 1826909	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for lung cancer, to include respiratory residuals of lung cancer.   

2.  Entitlement to a separate compensable rating for neurological residuals of lung cancer brain metastases.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.  The Veteran filed a notice of disagreement (NOD) with the rating decision in February 2014.  A statement of the case (SOC) was issued in August 2014, and the Veteran perfected his appeal in August 2014.

The issue of a separate compensable rating for neurological residuals of lung cancer brain metastases is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with metastatic lung cancer in July 2007 and received treatment through February 2009.  

2.  After cessation of treatment, the Veteran first attended a VA examination on January 17, 2013.  

3.  For the period beginning January 17, 2013, the Veteran's pulmonary function test (PFT) results did not show an  FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

4.  Beginning January 17, 2013, the Veteran's pulmonary function test (PFT) results included pre-med FEV-1 of 54, 52, and 53 percent; these FEV-1 results most accurately reflect the Veteran's disability.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating from March 25, 2008, the date of the claim, through January 16, 2013, have been met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 3.156, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6819 (2017).

2.  The criteria for 60 percent disability rating, but no higher, beginning January 17, 2013, have been met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6604, 6819 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher initial rating for his service-connected lung cancer, to include a higher rating back to the effective date warranted by the record.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  
 
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's lung cancer is currently evaluated as noncompensably disabling.  38 C.F.R. § 4.97, Diagnostic Code 6819.  Under Diagnostic Code 6819, a 100 percent rating is warranted for malignant neoplasms of any specified part of the respiratory system exclusive of skin growths.  The 100 percent rating continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the rating is based on residuals.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2017).


      Period of March 25, 2008, through January 16, 2013

In this case, the Veteran was diagnosed with metastatic stage IV lung cancer in July 2007.  He first submitted an application for entitlement to service connection for lung cancer on March 25, 2008.   The Veteran was denied service connection in September 2009, June 2010, and June 2011 rating decisions.  

The Veteran submitted a request to reopen his claim for lung cancer in December 2012.  With his request to reopen, the Veteran submitted new service department records.  Service connection for lung cancer was granted in a December 2013 Board decision.  The Board granted the claim based on the newly submitted service department records.  Therefore, the Board reconsidered the Veteran's initial claim rather than reopening it, as is proper under 38 C.F.R. §  3.156(c).  As such, the Veteran is entitled to an effective date based on the date of the original claim.  38 C.F.R. § 3.156(c)(3).  

As noted above, the Veteran originally filed a claim for service connection for lung cancer on March 25, 2008.  As of this date, the Veteran was receiving treatment for his metastatic lung cancer.  Between July 2007 and February 2009, the Veteran underwent radiation and chemotherapy to treat his cancer.  Therefore, as of March 25, 2008, the Veteran's proper effective date, he is entitled to a 100 percent rating based on malignant neoplasm and current treatment.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  


      Period beginning January 17, 2013 

The Veteran's treatment for lung cancer ended in February 2009.  Diagnostic Code 6819 states that six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  I 38 C.F.R. § 4.97.  If there has been no local recurrence of the or metastasis of the neoplasm, the disability is rated on the residuals.  After cession of treatment, the Veteran was first scheduled for a VA examination in January 2013.  

The Veteran's identified residuals are shortness of breath, especially on exertion or during cold weather.  These residuals can be rated under Diagnostic Code 6604.  38 C.F.R. § 4.97, Diagnostic Code 6604.  A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

A 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.

When rating based on pulmonary function tests, VA uses post-bronchodilator results in applying rating criteria unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, VA uses the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5) (2017).

The Veteran attended a VA examination in January 2013.  The examiner identified the Veteran's history of lung cancer with treatment ending in 2008.  The examiner also identified other respiratory conditions of chronic obstructive pulmonary disease (COPD) and emphysema.  A PFT was performed and clinical significant findings were recorded.  PFT results showed pre-med FEV-1 of 54 percent predicted, FEV-1/FVC of 64 percent.  Post-med results showed an FEV-1 of 68 percent predicted, and an FEV-1/FCV of 65 percent.   The Veteran's DLCO was 59 percent predicted.  The examiner stated that FEV-1/FVC most accurately reflects the Veteran's level of disability.      

In January 2014, a private physician submitted a disability benefits questionnaire (DBQ) and PFT results.  PFT results showed pre-med FEV-1 of 52 percent predicted, FEV-1/FVC of 67 percent.  Post-med results showed an FEV-1 of 52 percent predicted, and an FEV-1/FCV of 69 percent.  The physician stated that the FEV-1 percent predicted most accurately reflects the Veteran's level of disability.   

In February 2015 the Veteran attended another VA examination.  The examiner identified diagnoses of lung cancer, emphysema, and COPD.  The examiner stated that she could not resolve which condition is predominantly responsible for the Veteran's limitations in PFT without resorting to speculation.  PFT results showed pre-med FEV-1 of 53 percent predicted, FEV-1/FVC of 87 percent.  Post-med results showed an FEV-1 of 55 percent predicted, and an FEV-1/FCV of 92 percent.   The Veteran's DLCO was 62 percent predicted.  The examiner stated that the FEV-1 percent predicted most accurately reflects the Veteran's level of disability.     

The Board notes that the 2013 and 2015 VA examiners identified different tests as the ones that most accurately reflect the Veteran's disability.  The 2015 VA examiner and the private physician identified the FEV-1 test as the most accurate, while the 2013 VA examiner identified the FEV-1/FCV test as the most accurate.  The use of these different tests results in different disability ratings.  Using the FEV-1/FVC test in the 2013 examination results in a 30 percent disabling rating.  Using the FEV-1 test on the 2014 private PFT results in a 60 percent disabling rating.  Using the FEV-1 test in the 2015 examination results in a 60 percent disabling rating.  

The Board notes that the medical evidence does not indicate a significant change in the Veteran's condition between 2013 and 2015.  As such, considering the private physician opinion and the 2015 VA examiner's results are consistent, and resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's respiratory residuals from lung cancer most closely approximate the 60 percent disabling criteria since January 17, 2013.    

A rating in excess of 60 percent is not warranted because none of the Veteran's PFT results indicate an FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, and medical records did not show maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

The Board has considered whether this claim would most appropriately be characterized as a staged rating or a reduction case.  The Board has determined this is a staged rating case and is not a formal reduction case because of the clear temporal element of Diagnostic Code 6819.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating). 

The Board has also considered whether the procedural requirements of 38 C.F.R. § 3.105(e) apply to this case.  Diagnostic Code 6819 states that any change in evaluation based on a VA examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  However, 38 C.F.R. § 3.105(e) states that a proposed rating reduction and notice are required when a reduction in evaluation is warranted that would result in a reduction or discontinuance of compensation payments currently being made.  In this case, the Veteran is not currently receiving compensation payments for his lung cancer, as his lung cancer has been rated as noncompensibly disabling.  Therefore, the notice under 38 C.F.R. § 3.105(e) is not required.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) is not required).    

Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of benefits currently being made.  The rationale for the notice requirement when benefits currently being paid are reduced is to provide a reasonable time for the Veteran to adjust to the reduction or discontinuance of compensation benefits.  See VAOPGCPREC 71-91 (Nov. 1991).  As the Veteran's current compensation will not be reduced, the notice requirements of 38 C.F.R. § 3.105(e) do not apply.  As such, the Board has authority in this case to stage the Veteran's rating based on the residuals of his lung cancer.  

Therefore, the preponderance of the evidence indicates the Veteran's respiratory residuals from lung cancer most closely approximate the 60 percent disabling criteria beginning January 17, 2013.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  



ORDER

A rating for 100 percent for lung cancer for the period beginning March 25, 2008, through January 16, 2013, is granted, subject to the regulations governing the disbursement of monetary benefits.  

A rating for 60 percent for lung cancer for the period beginning January 17, 2013, is granted, subject to the regulations governing the disbursement of monetary benefits.  

A rating in excess of 60 percent for lung cancer for the period beginning January 17, 2013, is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

At the February 2015 VA examination, the Veteran reported he has intermittent issues with memory.  The VA examiner identified this as a residual symptom due to his neoplasms (including the brain metastases) or treatment.  However, the examiner did not provide an opinion as to the extent of the Veteran's memory impairment or the functional limitations resulting from it.  

As such, a VA neurological examination is warranted to assess the current severity of the Veteran's neurological residuals resulting from the lung cancer brain metastases and subsequent treatment.  

As these claims are being remanded for additional development, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1) (2017).  

Accordingly, the case is REMANDED for the following action:
 
1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide Veteran and his representative the required notice and opportunity to respond. 

2.  After obtaining any outstanding treatment records, ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and extent of his neurological impairment resulting from his brain metastases and subsequent treatment.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental SOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


